Citation Nr: 1140507	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for polyneuropathy of the lower extremities.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to November 1984; from August 1988 to March 1992; and from June 2004 to September 2004.  He also has additional service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi, which denied the Veteran's claim of entitlement to service connection for polyneuropathy of the lower extremities.  
The Board observes that the Veteran previously requested the opportunity to testify at a personal hearing before a Decision Review Officer.  However, although a hearing was scheduled for October 2006, the Veteran did not show up.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

The Board has previously considered this appeal.  In May 2008, the Board remanded the Veteran's claim for further development, specifically in order to obtain an examination and opinion regarding the etiology of the Veteran's claimed polyneuropathy of the lower extremities.  The Veteran was afforded a VA examination in June 2008, and in July 2008, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  Following a review of the claims folder, in which it was determined that an adequate medical opinion had not been provided, in October 2008, the Board again remanded the Veteran's claim, specifically to request that the examiner who previously examined the Veteran provide an opinion regarding whether his claimed disability had been aggravated by active service.  In May 2009, the Board denied the claim.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the "Court"), arguing that the Board's reasons and bases for such denial were inadequate.  In January 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board's May 2009 decision, and that it remand the case for further development and readjudication.  In January 2011, the Court granted the parties' Joint Motion, vacated the Board's May 2009 decision, and remanded the case to the Board for compliance with the directives that were specified by the Court.  


FINDING OF FACT

The Veteran's polyneuropathy of the lower extremities has not been shown by the probative evidence of record to be causally related to a disease, injury or event in service, or to a service-connected disability.
CONCLUSION OF LAW

The Veteran's polyneuropathy of the lower extremities was neither incurred in, nor aggravated by, active military service, and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.159, 3.303, 3.304, 3.307, 3.309 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, (regarding the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim), was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 
The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of letters dated September 2005, December 2005 and October 2008.  The Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The October 2008 letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and a VA neurology examination report dated June 2008, along with an addendum dated November 2008.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the examination report reveals that the examiner reviewed the complete claims folder, including the service and post-service treatment records, elicited from the Veteran his history of lower extremity symptomatology and treatment, performed a comprehensive physical and neurological examination, reviewed diagnostic test results, and provided clinical findings detailing his findings and conclusions.  As noted above, although the examiner failed to provide an opinion concerning whether the Veteran's polyneuropathy (deemed in a medical report in service to have pre-existed service) had been aggravated beyond the normal course of its progression in service, in November 2008, the claims folder was returned to the examiner, who provided the requested opinion.   Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2010).

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2010)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2010).

In addition, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  VA's General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition].

The Veteran avers that he began to experiencing numbness in his lower extremities during his last period of active duty service and further contends that he has experienced the disorder since initially applying for service connection in June 2005; he has not claimed that he experienced such symptoms prior to service or between periods of active duty. 

As an initial matter, the Board notes that the Veteran was considered to be sound upon entry into active duty service.  The first evidence of record, in which the Veteran reported numbness in the lower extremities, is dated August 2004, during his last period of active duty service, when he complained that numbness in both feet prevented him from performing his assigned duties.  There is no clear and unmistakable evidence of a pre-existing neurological disorder or any pre-service complaints or symptoms of numbness in the lower extremities.  Therefore, the presumption of soundness applies; the issue is not whether the Veteran's claimed chronic neurological disability was aggravated in service, but rather, whether it was directly incurred in service.  An August 2004 electromyography/ nerve conduction velocity  (EMG/NCV) test revealed findings most compatible with an electrophysiologically mild, predominantly axonal, sensorimotor polyneuropathy.  In a September 2004 "Statement of Medical Examination and Duty Status," signed by his commanding officer ("CO"), it was noted that the Veteran had complained of a loss of sensation in the bilateral feet with no known injury.  In a medical opinion, the Veteran was diagnosed with pre-existing, chronic polyneuropathy.  His CO concluded that, due to the diagnosis of the medical staff, it was his opinion that the Veteran should be released from active duty service.

Review of the Veteran's post-service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of polyneuropathy or residuals of the polyneuropathy that had previously manifested in service.  

In June 2008, pursuant to his claim, the Veteran was afforded a VA neurology examination.  After noting that the claims folder had been reviewed, the VA examiner observed that there was "scant evidence" in the service treatment records of a lower extremity disorder, noting that the Veteran first reported having foot problems sometime in 2004.  Upon examination, he was found to have a normal gait and station with intact central nerves and sensory intact to fine touch, temperature, vibration and position.  The examiner diagnosed the Veteran with polyneuropathy by history and EMG study, but noted no findings of polyneuropathy during the actual examination.  He concluded that additional laboratory work was needed prior to formulating an opinion.  Shortly thereafter, in a June 2008 addendum, the VA examiner noted that he had reviewed the laboratory results and opined that the Veteran had thyroid disease, a folate deficiency and hereditary sensorimotor neuropathy (HSMN type II), which he opined were the most likely causes of the Veteran's previously-identified polyneuropathy.    
In November 2008, following a second remand of the Veteran's claim, the VA examiner noted that there was little information in the Veteran's service treatment records regarding physical findings before or during his last period of active duty service.  Therefore, he noted that he could "only presume that, as he complained of numbness[,] there was some there at the time of his service."  The examiner specifically noted again, however, that while the Veteran had subjective complaints of numbness, there was no evidence of symptoms during the June 2008 examination.  He thus opined "[a]s there is no demonstrable sensory loss, [the Veteran] has no disability.  Assuming he had sensory loss previously, it is evident that his numbness was not aggravated beyond normal progression by service - indeed it has improved."  

III.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board also has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for polyneuropathy of the lower extremities.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct or presumptive basis.

The Board notes that, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

As discussed above, following a review of the complete claims folder, a physical and neurological examination of the Veteran, and a thorough review of diagnostic test results, the VA examiner opined that, although there was no objective evidence of the Veteran's claimed polyneuropathy of the lower extremities noted during his VA examination, he recognized that, based on the Veteran's subjective complaints, there was a manifestation of a disorder in service.  Significantly, the examiner did not affirmatively conclude that the Veteran had a pre-existing polyneuropathic disorder.  Instead, he opined that there was no evidence to show that the Veteran's condition had been permanently aggravated beyond the course of its normal progression by service, and instead found that, as there were no apparent symptoms during the VA examination, it had improved.  In this regard, it appears that the VA examiner was relying on the September 2004 "Statement of Medical Examination and Duty Station," which concluded that the Veteran had pre-existing chronic polyneuropathy.

In this regard, the Board notes that, despite the conclusion of the examiner who prepared the September 2004 medical report, because there is no evidence to show that the disorder was noted upon the Veteran's initial induction into service, or during either of his examinations for his subsequent periods of active duty, the presumption of soundness applies.  There is no probative medical evidence of record to support the conclusion that the Veteran had polyneuropathy that pre-existed his active military service.  Rather, the conclusion stated in the September 2004 medical report, without supporting evidence, is insufficient to rebut the presumption of soundness, as a "bare conclusion, even one written by a medical professional, without a factual predicate in the record, does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  See Miller v. West, 11 Vet. App. 345, 348 (1998).

With regard to the VA examiner's June 2008 statement, in which he concluded that the Veteran had hereditary sensorimotor neuropathy, which he opined was one of the most likely causes of his previously-identified polyneuropathy (along with a folate deficiency), the Board notes, as previously discussed, that VA's General Counsel has held that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be subject to an award of service connection only if manifestations of the disease in service constituted aggravation of the condition.  In this case, however, the VA examiner specifically found that any sensory loss that had previously existed had not been aggravated by service.  

In addition to the medical evidence, the Board has also considered the Veteran's personal contention that his condition either began during, or was aggravated by military service.  In this regard, the Board recognizes that the Court has repeatedly held that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, the Board observes that that the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  As such, the Veteran's contentions have some probative weight.

However, while the Board recognizes the Veteran's ability to report symptoms that he experiences with his own senses, the Veteran has not been shown to have the appropriate training to render him competent to provide an opinion on a complex medical question involving polyneuropathy and whether such condition was either caused or aggravated by military service.  See Miller v. West, supra (a veteran's self-report that he had previously suffered from depression or excessive worry was insufficient to rebut the presumption of soundness because these records were not supported by any contemporaneous clinical evidence or recorded history in the record).   As a result, his assertions do not constitute competent medical evidence that the claimed disorder was either caused, or aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (Footnote omitted)); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) ("[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.").  Rather, as discussed above, the Board finds the most probative evidence of record in this case to be the opinion of the VA examiner, who, after reviewing the complete evidence of record, supported his conclusion that the Veteran's condition was not the result of service with well-rationed reasons and bases.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for polyneuropathy of the lower extremities on a direct basis.  Furthermore, because there is no evidence that the condition manifested within one year of separation from service, service connection on a presumptive basis is also not for application.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).








ORDER

Entitlement to service connection for polyneuropathy of the lower extremities is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


